DETAILED ACTION
Allowable Subject Matter
1.    Claims 1, 4-15 and 20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 13  ,which include,
a method for determining at least one pupillary distance of an individual, the method having   displaying an object on a screen located in front of the individual, and the displayed object being positioned at a location in front of one eye of the individual instructing the individual to look with at least  eye at  displayed object acquiring at least an image of a part of the body of the individual including  eye determining the location of a plurality of specific features in the acquired image calculating a pupillary distance of the at least one pupillary distance based on the location of the plurality of specific features and  evaluating a movement of the individual, after acquiring the image; displaying another object on the screen at a location in front of the other eye of the individual and2Docket No. 7183-0146 Appln. No. 16/622,403 instructing the individual to look with at least said other eye at said other displayed object and  acquiring at least another image of a part of the body of the individual including said other eye, after evaluating the movement of the individual and  determining the location of another pupil of said other eye in the at least other acquired image and calculating another pupillary distance of the at least one pupillary distance based on the location of other pupil of  other eye and the calculator being . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/29/2022